Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 12-20 objected to because of the following informalities:  The preamble recites "personal mobility" and is likely intended to be followed by 'vehicle' or 'device' to read "personal mobility device" or "personal mobility vehicle".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano (US 20190054968).
Regarding claim 1, Shimano discloses a device for adjusting a seat height of a personal mobility, the device comprising: 
a seat frame (Shimano F, SP, fig. 1) extending in a longitudinal direction, the seat frame being hollow (Shimano fig. 10); 
a seat support shaft (Shimano 34) coupled to an upper portion of the seat frame and configured to slide upward and downward, wherein the upper portion of the seat frame is configured to be connected to a seat (Shimano [0114]); 
a pedal shaft coupled to a lower portion of the seat frame (Shimano fig. 1); 
a lifting screw shaft (Shimano 38) extending downward in a state of being fixed to the seat support shaft inside the seat frame; and 
a rotation screw shaft (Shimano 40) fastened to the lifting screw shaft inside the seat frame and configured to raise and lower the lifting screw shaft by rotating based on operation of the pedal shaft.  
Regarding claim 8, Shimano discloses a device for adjusting a seat height of a personal mobility, the device comprising: 
a seat frame (Shimano F, SP, fig. 1) extending in a longitudinal direction, the seat frame being hollow (Shimano fig. 10); 
a seat support shaft (Shimano 34) coupled to an upper portion of the seat frame and configured to slide upward and downward; 
a seat (Shimano BS) connected to the upper portion; 
a lifting screw shaft (Shimano 38) extending downward in a state of being fixed to the seat support HYU-o611USoi-SL-14-shaft inside the seat frame; 
a rotation screw shaft (Shimano 40) fastened to the lifting screw shaft inside the seat frame and configured to raise and lower the lifting screw shaft by rotation; and 
a driving motor (Shimano [0114]) installed on the seat frame and configured to rotate the rotation screw shaft.  
Regarding claim 9, Shimano discloses the device according to claim 8, wherein the driving motor comprises a reduction gear device (Shimano [0114]).  
Regarding claim 11, Shimano discloses the device according to claim 8, further comprising a battery configured to provide energy to the driving motor (Shimano B).  
Regarding claim 12, Shimano discloses a personal mobility comprising the device for adjusting the seat height of claim 8 (Shimano fig. 1).  
Regarding claim 13, Shimano discloses a personal mobility comprising: 
a personal mobility body including a seat frame extending in a longitudinal direction, the seat frame being hollow (Shimano fig. 1, F, SP); 
a seat support shaft (Shimano 34) coupled to an upper portion of the seat frame and configured to slide upward and downward; a seat connected to the upper portion of the seat frame; 
a pedal shaft (Shimano fig. 1) coupled to a lower portion of the seat frame; 
a lifting screw shaft (Shimano 38) extending downward in a state of being fixed to the seat support shaft inside the seat frame; and 
a rotation screw shaft (Shimano 40) fastened to the lifting screw shaft inside the seat frame and HYU-o611USoi-SL-15-configured to raise and lower the lifting screw shaft by rotating based on operation of the pedal shaft.  
Regarding claim 20, Shimano discloses the personal mobility according to claim 13, wherein the personal mobility is a bicycle, and wherein the personal mobility body further comprises an upper frame, a lower frame, a front inclined frame, and a rear inclined frame connected in a rhombus shape (Shimano fig. 1, F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 14, and 16is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano in view of Yi (KR 101799847).
Regarding claim 2, Shimano discloses the device according to claim 1, but does not explicitly disclose, while Yi does disclose the device further comprising: 
a power transmission shaft (Yi 60) extending from the rotation screw shaft side toward the pedal shaft side inside the seat frame and having a lower portion connected to the pedal shaft by a plurality of gears configured to rotate by rotation of the pedal shaft; and 
a power connection device configured to connect or disconnect the power transmission shaft and the rotation screw shaft ().  
Shimano and Yi are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Shimano with the teaching of Yi by modifying the pedal and transmission system to connect to the shaft of the seat. Modifying Shimano allows for additional utility and connection points of the bicycle.
Regarding claim 4, modified Shimano discloses the device according to claim 2, Shimano disclosing wherein the lifting screw shaft and the rotation screw shaft are installed in the seat frame so that axes thereof are aligned (Shimano fig. 15).
Shimano does not explicitly disclose but Yi does disclose the power transmission shaft are installed in the seat frame so that axes thereof are aligned (Yi page 20, both figures). 
Shimano and Yi are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Shimano with the teaching of Yi by modifying the shafts to be aligned. Modifying Shimano allows for simplified design, ease of use, and better aerodynamics.
Regarding claim 14, Shimano discloses the personal mobility according to claim 13, but does not explicitly disclose, while Yi does disclose the personal mobility further comprising: 
a power transmission shaft (Yi 60) extending from the rotation screw shaft side toward the pedal shaft side inside the seat frame and having a lower portion connected to the pedal shaft by a plurality of gears configured to rotate by rotation of the pedal shaft; and 
a power connection device configured to connect or disconnect the power transmission shaft and the rotation screw shaft ().  
Shimano and Yi are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Shimano with the teaching of Yi by modifying the pedal and transmission system to connect to the shaft of the seat. Modifying Shimano allows for additional utility and connection points of the bicycle. 
Regarding claim 16, modified Shimano discloses the personal mobility according to claim 14, Shimano disclosing wherein the lifting screw shaft and the rotation screw shaft are installed in the seat frame so that axes thereof are aligned (Shimano fig. 15).
Shimano does not explicitly disclose but Yi does disclose the power transmission shaft are installed in the seat frame so that axes thereof are aligned (Yi page 20, both figures). 
Shimano and Yi are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Shimano with the teaching of Yi by modifying the shafts to be aligned. Modifying Shimano allows for simplified design, ease of use, and better aerodynamics.
Claim(s) 3, 5, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano in view of Yi, and further in view of Liu (US 20180111660).
Regarding claim 3, modified Shimano discloses the device according to claim 2, wherein: 
the pedal shaft and the power transmission shaft are disposed in a direction in which axes thereof cross each other (Yi page 20, both figures).
Shimano does not explicitly disclose, but Liu does disclose the plurality of gears comprises a driving bevel gear (Liu 31) mounted on the pedal shaft and a driven bevel gear (Liu 71) mounted on the power transmission shaft in a state of being engaged with the driving bevel gear.  
Shimano, Yi, and Liu are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bike of modified Shimano with the teaching of Liu by modifying the assembly to have the gears connecting be beveled. Modifying Shimano would allow for better engagement and use of space.
Regarding claim 5, modified Shimano discloses the device according to claim 2, wherein the power connection device comprises: 
an electric actuator configured to move the clutch member to connect or disconnect the rotation screw shaft and the power transmission shaft (Shimano [0114], 30).
Modified Shimano does not disclose, but Liu does disclose a clutch member (Liu 2) configured to move in an axial direction of the rotation screw shaft and the power transmission shaft to connect or disconnect the rotation screw shaft and the power transmission shaft.
Shimano, Yi, and Liu are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bike of modified Shimano with the teaching of Liu by modifying the assembly to include the clutch. Modifying Shimano would allow for better engagement and use at will.
Regarding claim 15, the personal mobility according to claim 14, wherein: 
the pedal shaft and the power transmission shaft are disposed in a direction in which axes thereof cross each other (Yi page 20, both figures). 
Shimano does not explicitly disclose, but Liu does disclose the plurality of gears comprises a driving bevel gear (Liu 31) mounted on the pedal shaft and a driven bevel gear (Liu 71) mounted on the power transmission shaft in a state of being engaged with the driving bevel gear. 
 Shimano, Yi, and Liu are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bike of modified Shimano with the teaching of Liu by modifying the assembly to have the gears connecting be beveled. Modifying Shimano would allow for better engagement and use of space.
Regarding claim 17, modified Shimano discloses the personal mobility according to claim 14, wherein the power connection device comprises: 
an electric actuator configured to move the clutch member to connect or disconnect the rotation screw shaft and the power transmission shaft (Shimano [0114], 30).  
Modified Shimano does not disclose, but Liu does disclose a clutch member (Liu 2) configured to move in an axial direction of the rotation screw shaft and the power transmission shaft to connect or disconnect the rotation screw shaft and the power transmission shaft. 
Shimano, Yi, and Liu are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bike of modified Shimano with the teaching of Liu by modifying the assembly to include the clutch. Modifying Shimano would allow for better engagement and use at will.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano in view of Otaki (US 20060081076).
Regarding claim 10, Shimano discloses the device according to claim 9, but does not explicitly disclose wherein the reduction gear device is configured to rotate the rotation screw shaft with a large force.  
Otaki does disclose wherein the reduction gear device is configured to rotate the rotation screw shaft with a large force (Otaki [0009] and [0027] discusses different reduction gears and forces applied).
Shimano and Otaki are considered analogous art to the claimed art because they are in the same area of vehicle transmission (motor, actuator, etc.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Shimano with the teaching of Otaki by modifying the reduction gear device to output a larger force. Modifying Shimano allows for better efficiency and easier use for the user and rider.
Claim(s) 6, 7, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimano, in view of Yi and Liu, and further in view of Spicer (US 5390946).
Regarding claim 6, modified Shimano discloses the device according to claim 2, wherein the power connection device comprises: 
a clutch member configured to move in an axial direction of the rotation screw shaft and the power transmission shaft to connect or disconnect the rotation screw shaft and the power transmission shaft (Liu 2). 
Modified Shimano does not explicitly disclose, but Spicer does disclose a manual operation device configured to move the clutch member (Shimano col. 2, lines 34-37) to connect or disconnect the rotation screw shaft and the power transmission shaft.  
	Shimano, Yi, Liu, and Spicer are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of modified Shimano with the teaching of Spicer to use a manual device to move the clutch member. Modifying modified Shimano would allow for less, or no, power to be used in the operation of the device.
Regarding claim 7, modified Shimano discloses the device according to claim 6.
Modified Shimano does not explicitly disclose, but Spicer does disclose wherein the manual operation device comprises: 
a wire cable (Spicer 34) connected to the clutch member; 
an operation lever configured to operate to pull or release the wire cable (Spicer 14); and 
a restoring spring (Spicer 53) configured to move the clutch member to a disconnection position.  
	Shimano, Yi, Liu, and Spicer are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of modified Shimano with the teaching of Spicer to use the manual device as described to move a clutch. Modifying modified Shimano would allow for less, or no, power to be used in the operation of the device.
Regarding claim 18, the personal mobility according to claim 17, wherein the power connection device comprises: 
a clutch member configured to move in an axial direction of the rotation screw shaft and the power transmission shaft to connect or disconnect the rotation screw shaft and the power transmission shaft (Liu 2). 
Modified Shimano does not explicitly disclose, but Spicer does disclose a manual operation device configured to move the clutch member (Shimano col. 2, lines 34-37) to connect or disconnect the rotation screw shaft and the power transmission shaft.  
	Shimano, Yi, Liu, and Spicer are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of modified Shimano with the teaching of Spicer to use a manual device to move the clutch member. Modifying modified Shimano would allow for less, or no, power to be used in the operation of the device.
Regarding claim 19, modified Shimano discloses the personal mobility according to claim 18.
Modified Shimano does not explicitly disclose, but Spicer does disclose wherein the manual operation device comprises: 
a wire cable (Spicer 34) connected to the clutch member; 
an operation lever configured to operate to pull or release the wire cable (Spicer 14); and 
a restoring spring (Spicer 53) configured to move the clutch member to a disconnection position.  
Shimano, Yi, Liu, and Spicer are considered analogous art to the claimed art because they are in the same area of bicycles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of modified Shimano with the teaching of Spicer to use the manual device as described to move a clutch. Modifying modified Shimano would allow for less, or no, power to be used in the operation of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618